DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-24 of application 16/175,523 filed 10/30/18 have been examined. Examiner filed a non-final rejection.
Applicant filed remarks and amendments on 12/15/20. Claims 1-2 and 4-20 were amended. Claims 21-24 were newly added. Claims 1-24 are presently pending and presented for examination.

Response to Arguments
Regarding claim objections over minor informalities: applicant has amended claims 2, 4, and 17 as suggested by the examiner, thereby resolving the minor informalities in these claims. These claim objections are therefore withdrawn.
Regarding claim rejections under 35 USC 101: Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive.
Regarding claims 1, 14, and 20, applicant argues that the amended portions of these claims are adequate to recite significantly more than an abstract idea. For example, applicant recites, “claim 1 now requires that supplemental checklist item added into the computer-readable file to generate the augmented checklist includes text and a tag indicating the text is a checklist item. Since claim 1 also requires displaying the text of multiple original and supplemental checklist items without displaying any tag that indicates the multiple original and supplemental checklist items is a checklist item, claim 1 clearly recites functions exclusive to computing systems. Therefore, Applicant submits that claim 1 recites significantly more than any alleged abstract idea recited in claim 1.”
However, this argument is not persuasive, since the series of steps prior to outputting the items could still be performed mentally by a human being, and merely outputting the judicial exception in addition to these steps is not adequate to integrate the judicial exception into a practical application. 
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
Regarding claim 1, applicant recites A method comprising: 
determining, by a computing system, a vehicle identifier indicative of a group of like vehicles, the group of like vehicles including a first vehicle; 
determining, by the computing system, a first odometer reading for the first vehicle; 
determining, by the computing system, a computer-readable file corresponding to the group of like vehicles and to a range of odometer readings including the first odometer reading, wherein the computer-readable file includes a baseline checklist including multiple original checklist items, and wherein each original checklist item includes text and a tag indicating the text is a checklist item; 
determining, by the computing system, a supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items; 
generating, by the computing system, an augmented checklist, wherein generating the augmented checklist includes adding the supplemental checklist item into the computer-readable file, wherein the supplemental checklist item includes text and a tag indicating the text is a checklist item; and 
outputting, by the computing system, the augmented checklist on a display, wherein outputting the augmented checklist on the display includes displaying the text of the multiple original checklist items and the text of the supplemental checklist item without displaying any tag indicating the multiple original checklist items or the supplemental checklist item is a checklist item.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of determining an odometer reading, determining multiple original checklist items corresponding to the vehicle type and odometer reading, and adding a new checklist item that corresponds to the vehicle type and odometer reading (Prong one: YES, recites an abstract idea).
Other than reciting the use of a computing system, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computing system is described in at least [0037], [0097], [0100], and Fig. 1 of the Applicant’s specification as merely comprising general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, 
The rejection of independent claims 1, 14, and 20 under 35 USC 101 is therefore maintained.
Examiner would like to note that by amending claim 14 to recite “a non-transitory computer-readable memory”, applicant has rendered the invention of claims 14-19 as being in one of the four statutory categories, namely an apparatus, since the claims are directed to “A computing system”. While this expedites prosecution, it does not address the 101 issues reiterated above with regard to the abstract idea.

Regarding claim 2-13 and 15-19, as will be further elaborated in the section of this office action entitled “Claim Rejections – 35 USC 101”, these claims do not contain additional elements or limitations which are adequate to integrate the judicial exceptions of claims 1 and 14, respectively, into a practical application. These claims therefore also fail to overcome the rejection under 35 USC 101, and the rejection on these grounds is therefore maintained.

Regarding claim rejections under 35 USC 102: Applicant's arguments filed 12/15/20 regarding claims 1, 14, and 20 have been fully considered but they are moot since they refer to amended portions of the claim.
Regarding claims 1, 14, and 20, applicant argues, “Johnson does not teach or suggest: 
generating by the computing system, an augmented checklist, wherein generating the augmented checklist includes adding the supplemental checklist item into the computer-readable file, wherein the supplemental checklist item includes text and a tag indicating the text is a checklist item; and 
outputting, by the computing system, the augmented checklist on a display, wherein outputting the augmented checklist on the display includes displaying the text of the multiple original checklist items and the text of the supplemental checklist item without displaying any tag indicating the multiple original checklist items or the supplemental checklist item is a checklist item, as recited in claim 1, as amended.”
However, these arguments refer to the amended portions of the claims, which have introduced language reciting “a tag”, among other revisions. The previous rejection under 35 USC 102(a)(1) over Johnson et al. (US 20160071334 A1) is withdrawn. However, a new grounds of rejection is made in view of Preece et al. (US 20080208609 A1).

Claim Objections
Claims 14 and 21 are objected to because of the following informalities:
In claim 14, “cause the computing system to perform functions comprising” should be “cause the computing system to 
In the preamble of claim 21, “The method of claim1” should be “The method of claim 1”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 17, applicant recites wherein determining the supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items includes determining one or more supplemental checklist items that correspond to the group of like vehicles and to the range of odometer readings and that are not duplicative of any checklist item within the multiple original checklist items.
However, this excerpt of claims 2 and 17 contains both a reference to “the supplemental checklist item” and “one or more supplemental checklist items”. Because these two terms are so similar to each other, later in both claims, when applicant recites “determining the one or more of the one or more supplemental checklist items”, it is unclear which of these two terms applicant is referring to. The claim is therefore rendered indefinite and rejected under 35 USC 112(b). Examiner will apply examiner’s broadest reasonable interpretation so that the terms may all refer to the same supplemental checklist item(s) or different supplemental checklist item(s).
Examiner suspects that “the supplemental checklist item” is intended to be a particular or first supplemental checklist item of the “one or more supplemental checklist items”. If this is the case, examiner suggests that applicant amend “the supplemental checklist item” to read “the first supplemental checklist item”, “the particular supplemental checklist item”, or another such similar phraseology which would obviate the indefiniteness described thus far by clarifying this. In this case, applicant should also correct the antecedent basis of the term in parent claims 1 and 14, respectively, to match.

Regarding claims 3-5 and 18, these claims are also rejected under 35 USC 112(b) by virtue of their dependence from parent claims 2 and 17, respectively, since they do not clarify the particular indefiniteness raised with regard to claims 2 and 17, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of receiving a vehicle identifier, reading an odometer, determining a list of items corresponding to the odometer reading, and adding one or more items to the list. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
Regarding claim 1, applicant recites A method comprising: 
determining, by a computing system, a vehicle identifier indicative of a group of like vehicles, the group of like vehicles including a first vehicle; 
determining, by the computing system, a first odometer reading for the first vehicle; 
determining, by the computing system, a computer-readable file corresponding to the group of like vehicles and to a range of odometer readings including the first odometer reading, wherein the computer-readable file includes a baseline checklist including multiple original checklist items, and wherein each original checklist item includes text and a tag indicating the text is a checklist item; 
determining, by the computing system, a supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items; 
generating, by the computing system, an augmented checklist, wherein generating the augmented checklist includes adding the supplemental checklist item into the computer-readable file, wherein the supplemental checklist item includes text and a tag indicating the text is a checklist item; and 
outputting, by the computing system, the augmented checklist on a display, wherein outputting the augmented checklist on the display includes displaying the text of the multiple original checklist items and the text of the supplemental checklist item without displaying any tag indicating the multiple original checklist items or the supplemental checklist item is a checklist item.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of determining an odometer reading, determining multiple original checklist items corresponding to the vehicle type and odometer reading, and adding a new checklist item that corresponds to the vehicle type and odometer reading (Prong one: YES, recites an abstract idea).
Other than reciting the use of a computing system, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computing system is described in at least [0037], [0097], [0100], and Fig. 1 of the Applicant’s specification as merely comprising general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, 

Regarding claim 2, applicant recites The method of claim 1, wherein:
determining the supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items includes determining one or more supplemental checklist items that correspond to the group of like vehicles and to the range of odometer readings and that are not duplicative of any checklist item within the multiple original checklist items, 
determining the one or more supplemental checklist items includes determining, for each supplemental checklist item of the one or more supplemental checklist items, a respective service procedure among a group of highest frequency service procedures performed on vehicles among the group of like vehicles, and
each respective service procedure is different than the multiple original checklist items on the baseline checklist.  
	However, merely gathering and processing additional information pertaining to the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method of claim 2, wherein determining the respective service procedure includes determining the respective service procedure is associated with a range of odometer readings including the first odometer reading for the first vehicle.
	However, merely gathering and processing additional information pertaining to the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method of claim 2, wherein service procedures of the group of highest frequency service procedures are based on action words and component names located on repair orders pertaining to vehicles of the group of like vehicles.
However, merely associating the judicial exception with additional information is not adequate to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method of claim 2, further comprising: determining, by the computing system, a temporal length of service associated with the first vehicle, wherein determining the one or more supplemental checklist items includes determining, for each supplemental checklist item, a respective service procedure among a group of service procedures associated with a temporal interval and the group of like vehicles, and wherein each respective service procedure is different than the multiple original checklist items.
However, merely processing information making up the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method of claim 1, wherein the computer-readable file includes a computer-readable markup language file.
However, merely clarifying what kind of generic file contains information pertaining to the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The method of claim 6, wherein the computer-readable markup language file includes a tag identifying a first category of checklist items within the baseline checklist, 
TELEPHONE (312) 913-0001wherein the computer-readable markup language file is arranged such that one or more of the multiple original checklist items within the baseline checklist are associated with the first category of checklist items within the baseline checklist, 
wherein the method further includes: 
determining, by the computing system, the supplemental checklist item is associated with the first category of checklist items within the baseline checklist, and 
wherein modifying the computer-readable markup language file further includes inserting the supplemental checklist item within the computer-readable markup language file so that the computer-readable markup language file is arranged so that the supplemental checklist item is associated with the first category of checklist items within the baseline checklist.  
However, merely describing the structure of the generic file containing the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The method of claim 1, wherein the multiple original checklist items on the baseline checklist are contained on a maintenance schedule for the group of like vehicles, the maintenance schedule developed by a vehicle manufacturer that manufactured the group of like vehicles.
However, merely stating that the judicial exception is part of another abstract idea, in this case a schedule, is not adequate to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The method of claim 1, wherein the baseline checklist is one of multiple baseline checklists configured for inspecting any vehicle among the group of like vehicles, and wherein each baseline checklist of the multiple baseline checklists is tailored for a different range of odometer readings.
However, merely stating that an abstract idea that is part of the judicial exception is part of a group of abstract ideas, each intended for a particular group of conditions, is not adequate to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The method of claim 1, wherein the supplemental checklist item is associated with a threshold odometer value, and 
wherein determining the supplemental checklist item includes determining that a vehicle history associated with the first vehicle does not indicate a service associated with the supplemental checklist item was performed to the first vehicle while a second odometer reading for the first vehicle was between the first odometer reading for the first vehicle and a reference odometer reading equal to the first odometer reading for the first vehicle minus the threshold odometer value.  
However, merely determining and processing information regarding the conditions under which an abstract idea of a judicial exception did or did not occur is not adequate to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The method of claim 1, wherein the computer-readable file includes a computer-readable markup language file, wherein each original checklist item of the multiple original checklist items is associated with a tag indicating the original checklist item is a checklist item, the method further comprising: determining, by the computing system, the multiple original checklist items include a first original checklist item associated with supplemental information not contained within the baseline checklist, wherein generating the augmented checklist includes modifying the computer-readable markup language file to include the supplemental information.
However, merely describing the generic structure and modification of a generic computer-readable file containing an abstract idea of the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The method of claim 11, wherein modifying the computer-readable markup language file to include the supplemental information includes associating the first original checklist item with a footnote tag and adding the supplemental information as a footnote associated with the footnote tag.
However, merely describing the generic structure and modification of a generic computer-readable file containing an abstract idea of the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The method of claim 1, wherein the baseline checklist includes a user-selected checklist.
However, merely reciting how the conditions under which the judicial exception may be selected is not adequate to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites A computing system comprising: 
a non-transitory computer-readable memory having stored thereon a first baseline checklist including multiple original checklist items; 
one or more processors; and 
program instructions stored on the non-transitory computer-readable memory and executable by the one or more processors to cause the computing system to perform functions comprising: 
determine a vehicle identifier indicative of a group of like vehicles, the group of like vehicles including a first vehicle; determine a first odometer reading for the first vehicle; 
determine a computer-readable file corresponding to the group of like vehicles and to a range of odometer readings including the first odometer reading, wherein the computer-readable file includes a baseline checklist including multiple original checklist items, and wherein each original checklist item includes text and a tag indicating the text is a checklist item;
 TELEPHONE (312) 913-0001determine a supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items;
generate an augmented checklist, wherein generating the augmented checklist includes adding the supplemental checklist item into the computer-readable file, wherein the supplemental checklist item includes text and a tag indicating the text is a checklist item; and 
output the augmented checklist on a display, wherein outputting the augmented checklist on the display includes displaying the text of the multiple original checklist items and the text of the supplemental checklist item without displaying any tai indicating the multiple original checklist items or the supplemental checklist item is a checklist item.
For similar reasons to claim 1, examiner holds that claims 14 and 20 should also be rejected under 35 USC 101. See the rejection of claim 1 for further information.

Regarding claim 15, applicant recites The computing system of claim 14, further comprising: the display.
However, merely adding a generic computer display to output the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The computing system of claim 14, further comprising: a network transceiver to transmit the augmented checklist to the display.


Regarding claim 17, applicant recites The computing system of claim 14, wherein:
 TELEPHONE (312) 913-0001determining the supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items includes determining one or more supplemental checklist items that correspond to the group of like vehicles and to the range of odometer readings and that are not duplicative of any checklist item within the multiple original checklist items, 
determining the one or more supplemental checklist items includes determining, for each supplemental checklist item of the one or more supplemental checklist items, a respective service procedure among a group of highest frequency service procedures performed on
each respective service procedure is different than the multiple original checklist items on the baseline checklist.  
However, merely gathering and processing additional information pertaining to the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The computing system of claim 17, wherein the program instructions are further executable to determine a temporal length of service associated with the first vehicle, and wherein determining the one or more supplemental checklist items includes determining, for each supplemental checklist item, a respective service procedure among a group of service procedures associated with a temporal interval and the group of like vehicles, and wherein each respective service procedure is different than the multiple original checklist items.  
However, merely determining a time interval and selecting the judicial exception based on whether it corresponds to this time interval is a process that can still be performed mentally and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites The computing system of claim 14,
McDONNELL BOEHNEN TELEPHONE (312) 913-0001wherein the computer-readable file includes a computer-readable markup language file.
However, merely clarifying what kind of generic file contains information pertaining to the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 20, applicant recites A non-transitory computer-readable memory having stored thereon instructions executable by one or more processors to cause a computing system to perform functions comprising: 
determining a vehicle identifier indicative of a group of like vehicles, the group of like vehicles including a first vehicle; 
determining a first odometer reading for the first vehicle; 
determining, a computer-readable file corresponding to the group of like vehicles and to a range of odometer readings including the first odometer reading, wherein the computer-readable file includes a baseline checklist including multiple original checklist items, and wherein each original checklist item includes text and a tag indicating the text is a checklist item: 
determining a supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items; 
generating an augmented checklist, wherein generating the augmented checklist includes adding the supplemental checklist item into the computer-readable file, wherein the supplemental checklist item includes text and a tai indicating the text is a checklist item; and 
outputting the augmented checklist on a display, wherein outputting the augmented checklist on the display includes displaying the text of the multiple original checklist items and the text of the supplemental checklist item without displaying any tag indicating the multiple original checklist items or the supplemental checklist item is a checklist item.
For similar reasons to claim 1, examiner holds that claims 14 and 20 should also be rejected under 35 USC 101. See the rejection of claim 1 for further information.

Regarding claim 21, applicant recites The method of claim1, wherein: the computer-readable file includes, for each original checklist item of the multiple original checklist items, a result indicator including text of the result indicator and a tag of the result indicator, and outputting the augmented checklist on the display includes displaying the text of the result indicator for each original checklist item of the multiple original checklist items without displaying the tag of the result indicator for each original checklist item of the multiple original checklist items.


Regarding claim 22, applicant recites The method of claim 21, wherein the tag of the result indicator indicates a checklist item corresponding to the result indicator is a pass or fail result or a completed result.
However, merely specifying the kind of information contained in the abstract idea is not adequate to integrate the abstract idea into a practical application.

Regarding claim 23, applicant recites The method of claim 1, wherein: the baseline checklist includes a first section starting with a tag indicative of a first checklist category and a second section starting with a tag indicative of a second checklist category, the multiple original checklist items include a first set of checklist items corresponding to the first checklist category, and the first set of checklist items is located between the tag indicative of a first checklist category and the tag indicative of the second checklist category.
However, merely describing the structure of the generic file containing the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 24, applicant recites The method of claim 1, wherein the computer-readable file is arranged in a JavaScript Object Notation (JSON) format.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20160071334 A1) in view of Preece et al. (US 20080208609 A1), hereinafter referred to as Johnson and Preece, respectively.
Regarding claim 1, applicant recites A method (See at least Fig. 5 in Johnson) comprising: 
determining, by a computing system, a vehicle identifier indicative of a group of like vehicles, the group of like vehicles including a first vehicle (See at least Fig. 5 in Johnson: Johnson discloses that at block 502, the method 500 includes receiving, at a computing device, vehicle information comprising a vehicle identifier and vehicle-usage data for a vehicle [See at least Johnson, 0082]. Johnson further discloses that the identifier may include YMM information of the vehicle); 
determining, by the computing system, a first odometer reading for the first vehicle (Johnson discloses that the usage data may include an odometer reading [See at least Johnson, 0024-0025]); 
determining, by the computing system, a computer-readable file corresponding to the group of like vehicles and to a range of odometer readings including the first odometer reading, wherein the computer-readable file includes a baseline checklist including multiple original checklist items (Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]. Also see at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated by anyone of ordinary skill in the art that such an interface is generated based off of either temporary or permanent storage of information in a computer-readable file); 
determining, by the computing system, a supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items (See at least Fig. 5 in Johnson: Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]. Also see at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated that all the checklist items displayed in Figs. 11-13C are unique, and since [Johnson, 0087] discloses individually finding these items, any of the displayed checklist items of Figs. 11-13C may be regarded as “supplemental”); 
generating, by the computing system, an augmented checklist, wherein generating the augmented checklist includes adding the supplemental checklist item into the computer-readable file (See at least Figs. 11-13C in Johnson: Johnson discloses that all of the checklist items may be added to a single display [See at least Johnson, 0136-0139]); and 
outputting, by the computing system, the augmented checklist on a display, wherein outputting the augmented checklist on the display includes displaying the text of the multiple original checklist items and the text of the supplemental checklist item without displaying any tag indicating the multiple original checklist items or the supplemental checklist item is a checklist item (See at least Figs. 11-13C in Johnson: Johnson discloses that the checklist items may be displayed without any tags from HTML, XLM, JSON or any other file format also being displayed).
However, Johnson does not explicitly teach the method wherein each original checklist item includes text and a tag indicating the text is a checklist item and wherein the supplemental checklist item includes text and a tag indicating the text is a checklist item.
However, Preece does teach a method for displaying checklists from markup language text files wherein each original checklist item includes text and a tag indicating the text is a checklist item and wherein the supplemental checklist item includes text and a tag indicating the text is a checklist item (See at least Fig. 4 in Preece: Preece discloses that in steps 420, 430 and 440 of generating a customized smart inspection checklist, supplemental data may be gathered from various sources to generate checklist items which are then stored in an XML file [See at least Preece, 0046-0051]. It will once again be appreciated by anyone of ordinary skill in the art that any list items stored in an XML file, as suggested in at least [Preece, 0051], must be tagged as such). Both Johnson and Preece teach methods of developing inspection lists for vehicles. However, only Preece explicitly teaches where both original and supplemental maintenance data for a vehicle checklist may be stored in an XML file, which is modified to include the supplemental data as well.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the checklist-generating method of Johnson to also store the maintenance checklist in an XML file, which is modified to include any additional supplemental maintenance information. Anyone of ordinary skill in the art will appreciate that XML files are a standard file format used to store hierarchical information such as the vehicle service checklists discussed in Johnson and Preece.

Regarding claim 2, Johnson in view of Preece teaches The method of claim 1, wherein:
determining the supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items includes determining one or more supplemental checklist items that correspond to the group of like vehicles and to the range of odometer readings and that are not duplicative of any checklist item within the multiple original checklist items (See at least Fig. 5 in Johnson: Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]), 
determining the one or more supplemental checklist items includes determining, for each supplemental checklist item of the one or more supplemental checklist items, a respective service procedure among a group of highest frequency service procedures performed on vehicles among the group of like vehicles (Johnson discloses that the computing device can then determine, from among the identified repair orders, the most frequently performed services [See at least Johnson, 0089]), and
each respective service procedure is different than the multiple original checklist items on the baseline checklist (See at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated that all the checklist items displayed in Figs. 11-13C are distinct from one another).

Regarding claim 3, Johnson in view of Preece teaches The method of claim 2, wherein determining the respective service procedure includes determining the respective service procedure is associated with a range of odometer readings including the first odometer reading for the first vehicle (See at least Fig. 5 in Johnson: Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]).

Regarding claim 4, Johnson in view of Preece teaches The method of claim 2, wherein service procedures of the group of highest frequency service procedures are based on action words and component names located on repair orders pertaining to vehicles of the group of like vehicles (Johnson discloses that the computing device can then determine, from among the identified repair orders, the most frequently performed services [See at least Johnson, 0089]. Johnson further discloses that text of repair orders can be recognized using optical character recognition (OCR) techniques—in other words, words [See at least Johnson, 0048]).

Regarding claim 5, Johnson in view of Preece teaches The method of claim 2, further comprising: 
determining, by the computing system, a temporal length of service associated with the first vehicle (See at least Fig. 14 in Johnson: Johnson further discloses that estimates, such as 1402, include a temporal length of service [See at least Johnson, 0148]), 
wherein determining the one or more supplemental checklist items includes determining, for each supplemental checklist item, a respective service procedure among a group of service procedures associated with a temporal interval and the group of like vehicles (See at least Fig. 14 in Johnson: Johnson further discloses that estimates, such as 1402, include a temporal length of service, for a procedure such as repairing brake calipers [See at least Johnson, 0148]), and 
wherein each respective service procedure is different than the multiple original checklist items (See at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated that all the checklist items displayed in Figs. 11-13C are distinct from one another. Johnson further discloses that any of these respective procedures may ultimately derive from a checklist item when the service technician selects a check-box next to the particular symptom on the interface 1100 [See at least Johnson, 0145-0148]).

Regarding claim 6, Johnson in view of Preece teaches The method of claim 1,
wherein the computer-readable file includes a computer-readable markup language file (Preece teaches that a smart inspection checklist may be transmitted in any format, such as in a PDF, CSV, TXT, JPG, or XML file [See at least Preece, 0051]).

Regarding claim 7, Johnson in view of Preece teaches The method of claim 6, 
wherein the computer-readable markup language file includes a tag identifying a first category of checklist items within the baseline checklist (See at least Figs. 6C in Preece: Preece teaches that the smart inspection checklist distinguishes between highly recommended, optional, and future tasks [See at least Preece, 0057]. Preece further discloses that this information is transmitted in the form of an XML file from the inspection module 100 [See at least Preece, 0051]. It will appreciated by anyone of ordinary skill in the art that the XML file hierarchically stores the designations of these various tasks using tags, as all XML files do), 
wherein the computer-readable markup language file is arranged such that one or more of the multiple original checklist items within the first baseline checklist are associated with the first category of checklist items within the first baseline checklist (Preece discloses that checklist items which ultimately produce the checklists depicted in Fig. 6C are transmitted in the form of an XML file from the inspection module 100 [See at least Preece, 0051]. It will appreciated by anyone of ordinary skill in the art that the XML file hierarchically stores the designations of these various tasks using different tags to differentiate the checklists from each other), 
wherein the method further includes: 
determining, by the computing system, the first supplemental checklist item is associated with the first category of checklist items within the first baseline checklist (See at least Fig. 6C in Preece: Preece discloses that checklists are ultimately produced as part of the service manager’s checklist which categorize certain tasks as falling under certain checklists [See at least Preece, 0057]), and 
wherein modifying the computer-readable markup language file further includes inserting the first supplemental checklist item within the computer-readable markup language file so that the computer-readable markup language file is arranged so that the first supplemental checklist item is associated with the first category of checklist items within the first baseline checklist (See at least Fig. 4 in Preece: Preece discloses that in steps 420, 430 and 440 of generating a customized smart inspection checklist, supplemental data may be gathered from various sources to generate checklist items which are then stored in an XML file [See at least Preece, 0046-0051]).

Regarding claim 9, Johnson in view of Preece teaches The method of claim 1, wherein the baseline checklist is one of multiple baseline checklists configured for inspecting any vehicle among the group of like vehicles, and wherein each baseline checklist of the multiple baseline checklists is tailored for a different range of odometer readings (Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]. Also see at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated based on [Johnson, 0087] that a different set of checklists will be generated for different mileages).

Regarding claim 10, Johnson in view of Preece teaches The method of claim 1, 
wherein the supplemental checklist item is associated with a threshold odometer value (See at least Fig. 5 in Johnson: Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]. Also see at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated that all the checklist items displayed in Figs. 11-13C are unique, and since [Johnson, 0087] discloses individually finding these items, any of the displayed checklist items of Figs. 11-13C may be regarded as “supplemental”. Furthermore, Johnson discloses that repair information may be selected based on the odometer range of previous repairs associated with the vehicles mileage [See at least Johnson, 0090]; the difference between the particular vehicle’s odometer reading and the lower bound of a range associated with a repair may be regarded as a threshold odometer value), and 
wherein determining the supplemental checklist item includes determining that a vehicle history associated with the first vehicle (Johnson discloses that in response to YMM, mileage, and symptoms of a particular vehicle, the computing system may access a history of repairs similar vehicles [See at least Johnson, 0090]. This may be regarded as a vehicle history associated with the first vehicle associated with a range) does not indicate a service associated with the supplemental checklist item was performed to the first vehicle while a second odometer reading for the first vehicle was between the first odometer reading for the first vehicle and a reference odometer reading equal to the first odometer reading for the first vehicle minus the threshold odometer value (Johnson discloses that the computing device may be unable to identify more than a threshold number of repair orders corresponding to the mileage range of the vehicle [See at least Johnson, 0090]. If the threshold is regarded to be the difference between the current mileage of the particular vehicle and the lower end of the range, it will be appreciated that a service associated with the repair orders was not performed on any vehicles for applicant’s claimed range, including on the particular vehicle itself).

Regarding claim 11, Johnson discloses The method of claim 1.
However, Johnson does not explicitly disclose the method wherein the computer-readable file includes a computer-readable markup language file, 
wherein each original checklist item of the multiple original checklist items is associated with a tag indicating the original checklist item is a checklist item, 
the method further comprising: 
determining, by the computing system, the multiple original checklist items include a first original checklist item associated with supplemental information not contained within the baseline checklist, 
wherein generating the augmented checklist includes modifying the computer-readable markup language file to include the supplemental information.
However, Preece does teach a vehicle inspection method wherein the computer-readable file includes a computer-readable markup language file (Preece teaches that a smart inspection checklist may be transmitted in any format, such as in a PDF, CSV, TXT, JPG, or XML file [See at least Preece, 0051]), 
wherein each original checklist item of the multiple original checklist items is associated with a tag indicating the original checklist item is a checklist item (See at least Fig. 6C in Preece: Preece discloses that the checklist contains a plurality of items [See at least Preece, 0057]. It will be appreciated by anyone of ordinary skill in the art that any list items stored in an XML file, as suggested in at least [Preece, 0051], must be tagged as such), 
the method further comprising: 
determining, by the computing system, the multiple original checklist items include a first original checklist item associated with supplemental information not contained within the baseline checklist (See at least Fig. 6C in Preece: Preece discloses that checklists are ultimately produced as part of the service manager’s checklist which categorize certain tasks as falling under certain checklists [See at least Preece, 0057]), 
wherein generating the augmented checklist includes modifying the computer-readable markup language file to include the supplemental information (See at least Fig. 4 in Preece: Preece discloses that in steps 420, 430 and 440 of generating a customized smart inspection checklist, supplemental data may be gathered from various sources to generate checklist items which are then stored in an XML file [See at least Preece, 0046-0051]. It will once again be appreciated by anyone of ordinary skill in the art that any list items stored in an XML file, as suggested in at least [Preece, 0051], must be tagged as such). Both Johnson and Preece teach methods of developing inspection lists for vehicles. However, only Preece explicitly teaches where both original and supplemental maintenance data for a vehicle checklist may be stored in an XML file, which is modified to include the supplemental data as well.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the checklist-generating method of Johnson to also store the maintenance checklist in an XML file, which is modified to include any additional supplemental maintenance information. Anyone of ordinary skill in the art will appreciate that XML files are a standard file format used to store hierarchical information such as the vehicle service checklists discussed in Johnson and Preece.

Regarding claim 13, Johnson in view of Preece teaches The method of claim 1, wherein the baseline checklist includes a user-selected checklist (See at least Figs. 13A-C in Johnson: Johnson discloses that the user may select one or more checklist items [See at least Johnson, 0143-0145]).

Regarding claim 14, Johnson in view of Preece teaches A computing system (See at least [Johnson, 0006]) comprising: 
a non-transitory computer-readable memory (See at least [Johnson, 0006]) having stored thereon a first baseline checklist including multiple original checklist items (See at least Figs. 11-13C in Johnson: Johnson discloses that the display may comprise a plurality of checklists [See at least Johnson, 0136-0139]); 
one or more processors (See at least [Johnson, 0006]); and 
program instructions stored on the non-transitory computer-readable memory and executable by the one or more processors (See at least [Johnson, 0006]) to cause the computing system to perform functions comprising: 
determine a vehicle identifier indicative of a group of like vehicles, the group of like vehicles including a first vehicle (See at least Fig. 5 in Johnson: Johnson discloses that at step 502, a computing device may receive a vehicle identifier and vehicle-usage data for a vehicle [See at least Johnson, 0082]. Johnson further discloses that the vehicle identifier can identify a particular vehicle type, rather than a particular vehicle, including Year-Make-Model (YMM), YMME, or YMMES information [See at least Johnson, 0083]); 
determine a first odometer reading for the first vehicle (Johnson discloses that the vehicle-usage data can be an odometer reading [See at least Johnson, 0083]); 
determine a computer-readable file corresponding to the group of like vehicles and to a range of odometer readings including the first odometer reading, wherein the computer-readable file includes a baseline checklist including multiple original checklist items (Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]. Also see at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated by anyone of ordinary skill in the art that such an interface is generated based off of either temporary or permanent storage of information in a computer-readable file);
 TELEPHONE (312) 913-0001determine a supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items (See at least Fig. 5 in Johnson: Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]. Also see at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated that all the checklist items displayed in Figs. 11-13C are unique, and since [Johnson, 0087] discloses individually finding these items, any of the displayed checklist items of Figs. 11-13C may be regarded as “supplemental”);
generate an augmented checklist, wherein generating the augmented checklist includes adding the supplemental checklist item into the computer-readable file (See at least Figs. 11-13C in Johnson: Johnson discloses that all of the checklist items may be added to a single display [See at least Johnson, 0136-0139]); and 
output the augmented checklist on a display, wherein outputting the augmented checklist on the display includes displaying the text of the multiple original checklist items and the text of the supplemental checklist item without displaying any tai indicating the multiple original checklist items or the supplemental checklist item is a checklist item (See at least Figs. 11-13C in Johnson: Johnson discloses that the checklist items may be displayed without any tags from HTML, XLM, JSON or any other file format also being displayed).
However, Johnson does not explicitly teach the method wherein each original checklist item includes text and a tag indicating the text is a checklist item and wherein the supplemental checklist item includes text and a tag indicating the text is a checklist item.
However, Preece does teach a method for displaying checklists from markup language text files wherein each original checklist item includes text and a tag indicating the text is a checklist item and wherein the supplemental checklist item includes text and a tag indicating the text is a checklist item (See at least Fig. 4 in Preece: Preece discloses that in steps 420, 430 and 440 of generating a customized smart inspection checklist, supplemental data may be gathered from various sources to generate checklist items which are then stored in an XML file [See at least Preece, 0046-0051]. It will once again be appreciated by anyone of ordinary skill in the art that any list items stored in an XML file, as suggested in at least [Preece, 0051], must be tagged as such). Both Johnson and Preece teach methods of developing inspection lists for vehicles. However, only Preece explicitly teaches where both original and supplemental maintenance data for a vehicle checklist may be stored in an XML file, which is modified to include the supplemental data as well.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the checklist-generating method of Johnson to also store the maintenance checklist in an XML file, which is modified to include any additional supplemental maintenance information. Anyone of ordinary skill in the art will appreciate that 

Regarding claim 15, Johnson in view of Preece teaches The computing system of claim 14, further comprising: 
the display (See at least Figs. 11-13C in Johnson: Johnson discloses that all of the checklist items may be added to a single display [See at least Johnson, 0136-0139]).

Regarding claim 16, Johnson in view of Preece teaches The computing system of claim 14, further comprising: 
a network transceiver to transmit the augmented checklist to the display (See at least Fig. 17 in Johnson: Johnson discloses that output interfaces 1750 may communicate bidirectionally with display devices 1760 in order to display the augmented checklist [See at least Johnson, 0158 and 0162]).

Regarding claim 17, Johnson in view of Preece teaches The computing system of claim 14, wherein:
 TELEPHONE (312) 913-0001determining the supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items includes determining one or more supplemental checklist items that correspond to the group of like vehicles and to the range of odometer readings and that are not duplicative of any checklist item within the multiple original checklist items (See at least Fig. 5 in Johnson: Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]), 
determining the one or more supplemental checklist items includes determining, for each supplemental checklist item of the one or more supplemental checklist items, a respective service procedure among a group of highest frequency service procedures performed on(Johnson discloses that the computing device can then determine, from among the identified repair orders, the most frequently performed services [See at least Johnson, 0089]), and 
each respective service procedure is different than the multiple original checklist items on the baseline checklist (See at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated that all the checklist items displayed in Figs. 11-13C are distinct from one another).  

Regarding claim 18, Johnson in view of Preece teaches The computing system of claim 17, 
wherein the program instructions are further executable to determine a temporal length of service associated with the first vehicle (See at least Fig. 14 in Johnson: Johnson further discloses that estimates, such as 1402, include a temporal length of service [See at least Johnson, 0148]), and 
wherein determining the one or more supplemental checklist items includes determining, for each supplemental checklist item, a respective service procedure among a group of service procedures associated with a temporal interval and the group of like vehicles (See at least Fig. 14 in Johnson: Johnson further discloses that estimates, such as 1402, include a temporal length of service, for a procedure such as repairing brake calipers [See at least Johnson, 0148]), and 
wherein each respective service procedure is different than the multiple original checklist items (See at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated that all the checklist items displayed in Figs. 11-13C are distinct from one another. Johnson further discloses that any of these respective procedures may ultimately derive from a checklist item when the service technician selects a check-box next to the particular symptom on the interface 1100 [See at least Johnson, 0145-0148]).  

Regarding claim 19, Johnson in view of Preece teaches The computing system of claim 14,
wherein the computer-readable file includes a computer-readable markup language file (Preece teaches that a smart inspection checklist may be transmitted in any format, such as in a PDF, CSV, TXT, JPG, or XML file [See at least Preece, 0051]).

Regarding claim 20, Johnson discloses A non-transitory computer-readable memory having stored thereon instructions executable by one or more processors (See at least [Johnson, 0006]) to cause a computing system to perform functions comprising: 
determining a vehicle identifier indicative of a group of like vehicles, the group of like vehicles including a first vehicle (See at least Fig. 5 in Johnson: Johnson discloses that at step 502, a computing device may receive a vehicle identifier and vehicle-usage data for a vehicle [See at least Johnson, 0082]. Johnson further discloses that the vehicle identifier can identify a particular vehicle type, rather than a particular vehicle, including Year-Make-Model (YMM), YMME, or YMMES information [See at least Johnson, 0083]); 
determining a first odometer reading for the first vehicle (Johnson discloses that the vehicle-usage data can be an odometer reading [See at least Johnson, 0083]); 
determining, a computer-readable file corresponding to the group of like vehicles and to a range of odometer readings including the first odometer reading, wherein the computer-readable file includes a baseline checklist including multiple original checklist items (Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]. Also see at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated by anyone of ordinary skill in the art that such an interface is generated based off of either temporary or permanent storage of information in a computer-readable file): 
determining a supplemental checklist item that corresponds to the group of like vehicles and to the range of odometer readings and that is not duplicative of any checklist item within the multiple original checklist items (See at least Fig. 5 in Johnson: Johnson discloses that at step 504, the computing device correlates the vehicle identifier, mileage, DTCs, and/or symptom information with content of repair orders of the vehicle repair database [See at least Johnson, 0087]. Also see at least Figs. 11-13C in Johnson: Johnson discloses that potential repair information may be displayed as shown here [See at least Johnson, 0135]. It will be appreciated that all the checklist items displayed in Figs. 11-13C are unique, and since [Johnson, 0087] discloses individually finding these items, any of the displayed checklist items of Figs. 11-13C may be regarded as “supplemental”); 
generating an augmented checklist, wherein generating the augmented checklist includes adding the supplemental checklist item into the computer-readable file (See at least Figs. 11-13C in Johnson: Johnson discloses that all of the checklist items may be added to a single display [See at least Johnson, 0136-0139]); and 
outputting the augmented checklist on a display, wherein outputting the augmented checklist on the display includes displaying the text of the multiple original checklist items and the text of the supplemental checklist item without displaying any tag indicating the multiple original checklist items or the supplemental checklist item is a checklist item (See at least Figs. 11-13C in Johnson: Johnson discloses that the checklist items may be displayed without any tags from HTML, XLM, JSON or any other file format also being displayed).
wherein each original checklist item includes text and a tag indicating the text is a checklist item and wherein the supplemental checklist item includes text and a tag indicating the text is a checklist item.
However, Preece does teach a method for displaying checklists from markup language text files wherein each original checklist item includes text and a tag indicating the text is a checklist item and wherein the supplemental checklist item includes text and a tag indicating the text is a checklist item (See at least Fig. 4 in Preece: Preece discloses that in steps 420, 430 and 440 of generating a customized smart inspection checklist, supplemental data may be gathered from various sources to generate checklist items which are then stored in an XML file [See at least Preece, 0046-0051]. It will once again be appreciated by anyone of ordinary skill in the art that any list items stored in an XML file, as suggested in at least [Preece, 0051], must be tagged as such). Both Johnson and Preece teach methods of developing inspection lists for vehicles. However, only Preece explicitly teaches where both original and supplemental maintenance data for a vehicle checklist may be stored in an XML file, which is modified to include the supplemental data as well.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the checklist-generating method of Johnson to also store the maintenance checklist in an XML file, which is modified to include any additional supplemental maintenance information. Anyone of ordinary skill in the art will appreciate that XML files are a standard file format used to store hierarchical information such as the vehicle service checklists discussed in Johnson and Preece.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20160071334 A1) in view Preece et al. (US 20080208609 A1) in further view of Edwards et al. (US 20020080022 A1), hereinafter referred to as Edwards.
Regarding claim 8, Johnson in view of Preece teaches The method of claim 1.
However, Johnson does not explicitly teach the method wherein the multiple original checklist items on the first baseline checklist are contained on a maintenance schedule for the group of like vehicles, the maintenance schedule developed by a vehicle manufacturer that manufactured the group of like vehicles.
However, Edwards does teach a method for scheduling vehicle maintenance wherein the multiple original checklist items on the first baseline checklist are contained on a maintenance schedule for the group of like vehicles, the maintenance schedule developed by a vehicle manufacturer that manufactured the group of like vehicles (See at least Fig. 4 in Edwards: Edwards teaches that a maintenance schedule generated after receiving vehicle data displays several of the manufacturers recommendations [See at least Edwards, 0029-0030]). Both Johnson and Edwards teach methods for scheduling vehicle maintenance. However, only Edwards explicitly teaches where the maintenance may be scheduled based on the recommendations of the vehicle manufacturer.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle maintenance system of Johnson to also account for manufacturer recommendations when generating its maintenance checklist. Doing so improves reliability of the system, since manufacturers are likely to have a strong understanding of when certain repairs of certain parts are necessary.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20160071334 A1) in view of Preece et al. (US 20080208609 A1) in further view of Rosner et al. (US 20060206807 A1), hereinafter referred to as Rosner.
Regarding claim 12, Johnson in view of Preece teaches The method of claim 11.
However, Johnson does not teach the method wherein modifying the computer-readable markup language file to include the supplemental information includes associating the first original checklist item with a footnote tag and adding the supplemental information as a footnote associated with the footnote tag.
However, Rosner does teach a method for modifying an XML file for displaying supplemental information as a footnote (See at least Fig. 49 in Rosner and [Rosner, 0324]). Both Rosner and Johnson in view of Preece teach methods for displaying lists based on XML files.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the XLM-generating methods of Johnson in view of Preece to also make the supplemental information a footnote of the main information. Foot notes are a convenient way to store additional information about a particular item in a list (See at least Fig. 49 in Rosner and [Rosner, 0324]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20160071334 A1) in view of Preece et al. (US 20080208609 A1) in further view of Kawalkar et al. (US 20160216849 A1), hereinafter referred to as Kawalkar.
Regarding claim 21, Johnson in view of Preece teaches The method of claim1. 
However, Johnson does not explicitly teach wherein: 
the computer-readable file includes, for each original checklist item of the multiple original checklist items, a result indicator including text of the result indicator and a tag of the result indicator, and 
outputting the augmented checklist on the display includes displaying the text of the result indicator for each original checklist item of the multiple original checklist items without displaying the tag of the result indicator for each original checklist item of the multiple original checklist items.
However, Kawalkar does teach a vehicle checklist generation method wherein: 
the computer-readable file includes, for each original checklist item of the multiple original checklist items, a result indicator including text of the result indicator and a tag of the result indicator (See at least Fig. 10 in Kawalkar: Kawalkar teaches that checklist definition 1004 is a machine readable file, for example, an XML file, that statically defines checklists structure containing items, desired value, allocation (pilot vs. IIS), initiation conditions and interdependency [See at least Kawalkar, 0087]. Kawalkar further teaches that interaction event listener 1009 listens to pilot events though multiple modalities like touch, trackball, voice, gesture etc. and translates the device events into checklist events for initiation, navigation, marking/unmarking, and ignoring individual items [See at least Kawalkar, 0088]. These may be regarded as result indicators), and 
outputting the augmented checklist on the display includes displaying the text of the result indicator for each original checklist item of the multiple original checklist items without displaying the tag of the result indicator for each original checklist item of the multiple original checklist items (See at least Figs. 2-9 in Kawalkar: Kawalkar teaches that the displays may indicate the checklist items and whether each of them has been completed via a check or uncheck [See at least Kawalkar, 0057-0070]). Both Kawalkar and Johnson in view of Preece teach methods for displaying checklists pertaining to vehicle parts and procedures using XML files. However, only Kawalkar explicitly teaches where XML files used to generate the checklists may include result indicators which are used to determine whether or not certain tasks have been completed.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also modify the XML files of Johnson in view of Preece to also include fields related to completion of tasks which are then displayed, as in Kawalkar. Doing so provides valuable information to the user of the vehicle so the user of the vehicle knows which tasks have or have been not completed, which improves safety.

Regarding claim 22, Johnson in view of Preece in further view of Kawalkar teaches The method of claim 21, wherein the tag of the result indicator indicates a checklist item corresponding to the result indicator is a pass or fail result or a completed result (See at least Fig. 10 in Kawalkar: Kawalkar teaches that checklist definition 1004 is a machine readable file, for example, an XML file, that statically defines checklists structure containing items, desired value, allocation (pilot vs. IIS), initiation conditions and interdependency [See at least Kawalkar, 0087]. Kawalkar further teaches that interaction event listener 1009 listens to pilot events though multiple modalities like touch, trackball, voice, gesture etc. and translates the device events into checklist events for initiation, navigation, marking/unmarking, and ignoring individual items [See at least Kawalkar, 0088]. These may be regarded as result indicators).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20160071334 A1) in view of Preece et al. (US 20080208609 A1) in further view of Hashimoto et al. (US 20070174284 A1), hereinafter referred to as Hashimoto.
Regarding claim 23, Johnson in view of Preece teaches The method of claim 1, wherein: 
the baseline checklist includes a first section starting with a tag indicative of a first checklist category and a second section starting with a tag indicative of a second checklist category (See at least Figs. 6A-6C: Preece teaches that the smart inspection checklists may be displayed as comprising multiple categories which each contain multiple checklist items [See at least Preece, 0054-0057]. Recall that Preece teaches that these checklists are contained in XML files [See at least Preece, 0051]. Anyone of ordinary skill in the art familiar with XML syntax will therefore appreciate that the sections must be delineated by tags), 
the multiple original checklist items include a first set of checklist items corresponding to the first checklist category (See at least Figs. 6A-6C: Preece teaches that there may be multiple items in each category [See at least Preece, 0054-0057]).
However, Preece does not explicitly teach the method wherein the first set of checklist items is located between the tag indicative of a first checklist category and the tag indicative of the second checklist category.
 first set of items corresponding to displayed information is located between the tag indicative of a first checklist category and the tag indicative of the second checklist category (See at least Fig. 2 in Hashimoto: Hashimoto teaches that within an XML file representing a newspaper, elements such as columns, ads, and articles, may be categorized by page tags [See at least Hashimoto, 0044-0045]). Both Hashimoto and Johnson in view of Preece teach methods for storing data representing displayed information within an XML file. However, only Hashimoto explicitly teaches where tags may be used within the XML file to categorize items to be displayed into categories.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the structure of the XML files of Johnson in view Preece to contain category tags similar to those in Hashimoto. Doing so improves organization and legibility of the XML files, which are used to provide information for different sections of the displayed information.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20160071334 A1) in view of Preece et al. (US 20080208609 A1) in further view of Fox et al. (US 20160314103 A1), hereinafter referred to as Fox.
Regarding claim 24, Johnson in view of Preece teaches The method of claim 1. 
However, Johnson in view of Preece does not explicitly teach the method wherein the computer-readable file is arranged in a JavaScript Object Notation (JSON) format.
wherein the computer-readable file is arranged in a JavaScript Object Notation (JSON) format (See at least Fig. 3 in Fox: Fox teaches that checklists, such as that depicted in FIG. 3, are implemented as JavaScript data objects that are coded into the checklist software product 21 [See at least Fox, 0050]. It will be appreciated by anyone of ordinary skill in the art that JavaScript objects, or JSONs, store objects such as lists as sequential text strings comprising tags indicating each field). Both Fox and Johnson in view of Preece teach methods for displaying checklists. However, only Fox explicitly teaches where the checklists may be stored in the form of JSON objects in files.
It would have been obvious to anyone of ordinary skill in the art to substitute the XML files of Johnson in view of Preece with files containing JSON objects, as in Fox. Anyone of ordinary skill in the art will appreciate that JSON is a more convenient and legible substitute for XML.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668